S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                          MANDATE

TO THE COUNTY COURT AT LAW NO. 2 OF KAUFMAN COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 23rd day of March, 2018, the
cause on appeal to revise or reverse the judgment between

 BEVERLY SCOTT, Appellant                           On Appeal from the County Court at Law
                                                    No. 2, Kaufman County, Texas
 No. 05-17-01312-CV          V.                     Trial Court Cause No. 93964-CC2.
                                                    Opinion delivered by Chief Justice Wright.
 RAND PARTNERS, L.P., REUNION                       Justices Evans and Brown participating.
 TITLE, NATHAN ALLEN, JR., TOM
 HENDERSON ESTATE, JAMES
 WIMBERLY, DONNA WIMBERLY
 LATTIMER, JAMES TENOLA WHITE
 A/K/A ROGER HENDERSON, EARLINE
 HENDERSON, GORDON HENDERSON,
 JUREL HENDERSON SPENCER,
 ARTHUR LEE HENDERSON,
 CHERRYLYN HART WILSON,
 DONALD RAY HART, MARY
 HENDERSON CLARK, LOIS
 HENDERSON JACKSON, ROBERT
 SMITH, JERRE GIBBS, HENRY S.
 MILLER COMMERCIAL, AND
 WALGREENS, Appellees

was determined; and this Court made its order in these words:

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellees RAND PARTNERS, L.P., REUNION TITLE, NATHAN
ALLEN, JR., TOM HENDERSON ESTATE, JAMES WIMBERLY, DONNA WIMBERLY
LATTIMER, JAMES TENOLA WHITE A/K/A ROGER HENDERSON, EARLINE
HENDERSON, GORDON HENDERSON, JUREL HENDERSON SPENCER, ARTHUR LEE
HENDERSON, CHERRYLYN HART WILSON, DONALD RAY HART, MARY
HENDERSON CLARK, LOIS HENDERSON JACKSON, ROBERT SMITH, JERRE GIBBS,
HENRY S. MILLER COMMERCIAL, AND WALGREENS recover their costs of this appeal
from appellant BEVERLY SCOTT.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 5th day of June, 2018.




  5                  LM LISA MATZ, Clerk




                                          –2–